DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.
Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.
Regarding prior art Chen, Applicant argues that “In this regard, independent claim 1 recites bandwidth extension structures that are U-shaped or L-shaped metal plates and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element. The Examiner asserts that the flexural loading sections 115, 125 of Chen correspond to the claimed bandwidth extension structures. However, at the very least, the Examiner has not established that the flexural loading sections extend the operating bandwidth of the radiation element. In paragraph [0027], cited by the Examiner, there is only a discussion of elements maintaining appropriate bandwidth performance in the state of reduced length. For this reason alone, the rejection should be removed. 
Likewise, independent claim 15 recites that bandwidth extension structures are metal plates with angled segments and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element. Therefore, the argument asserted with respect to claim 1 above applies 
The Examiner cannot concur with Applicant, as the limitation in question “to extend the operating bandwidth of the basic radiation element”, given its broadest reasonable interpretation, is taught by Chen. Chen clearly discloses the structure 115 and 125 maintain the operable bandwidth. As a larger bandwidth is desirable (see [0013], broadband performance indicated), this means the structures increase the bandwidth relative to the reduced length structure without elements 115 and 125, as opposed to decrease it. Therefore, the limitation is taught by Chen.
Regarding claim 15, Chen teaches insulative diaphragm 30, as described below.
Regarding prior art Schadler, Applicant argues that “In this regard, independent claims 1 and 7 recite bandwidth extension structures that are U-shaped or L-shaped metal plates. The Examiner has not established this feature in Schadler. Schadler merely shows barbs 146 - but the Examiner has not met the burden of showing that the barbs 146 are U-shaped or L-shaped metal plates, as described and claimed. For at least this reason, the rejection should be removed.”
The Examiner cannot concur with the Applicant, as the limitation in question, “the one or more bandwidth extension structures are U-shaped or L-shaped metal plates” is taught by Schadler by element 146. Applicant has not explained how this structure does not meet the definition of U-shaped or L-shaped metal plates. Element 146 is described by Schadler as a “tuning barb”, which indicates it is conductive (see [0074]). Element 146 is clearly bent in Fig. 11, so it meets the broadest reasonable interpretation of U-shaped or L-shaped metal plates, as Applicant has not clearly indicated the scope of this limitation.
Therefore, the rejections stand, and further rejection of the claims in view of Varnoosfaderani, detailed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Patent Application No. 20150194739, made of record in IDS dated 06 August 2021), hereinafter known as Chen.
Regarding claim 1, Chen discloses (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2) and one or more bandwidth extension structures (115 or 125); wherein the one or more bandwidth extension structures are U-shaped or L-shaped metal plates (see Fig. 6, 115 or 125 are bent and conductive) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 2, [0027], increased bandwidth compared to dipole arms at a reduced length).
Regarding claim 2, Chen further discloses (Figs. 1-10) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (see Fig. 2).
Regarding claim 4, Chen further discloses (Figs. 1-10) wherein the radiation element further comprises an insulation structure (30) located between the bandwidth extension structures and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0027]).
Regarding claim 15, Chen discloses (Figs. 1-10) a basic radiation element (11 or 12, see Fig. 2); one or more bandwidth extension structures (115 or 125), wherein the one or more bandwidth extension structures are metal plates with angled segments (see Fig. 6, 115 and 125 are angled), and 
Regarding claim 16, Chen discloses (Figs. 1-10) wherein the bandwidth extension structure is mounted on a radiation arm of the basic radiation element (see Fig. 2).
Regarding claim 18, Chen discloses (Figs. 1-10) wherein the bandwidth extension structure is U-shaped or L-shaped (see Figs. 2 and 6).
Regarding claim 19, Chen discloses (Figs. 1-10) an antenna, comprising the radiation element according to claim 15 (see Fig. 2).

Claim(s) 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadler et al. (U.S. Patent Application No. 20070254587), hereinafter known as Schadler.
Regarding claim 1, Schadler discloses (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures U-shaped or L-shaped metal plates (see Fig. 11, 146 is bent) and are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]).
Regarding claim 2, Schadler further discloses (Figs. 11-13) wherein the bandwidth extension structure is mounted on a radiation arm (one of 112, 114, 116, and 118) of the basic radiation element (see Fig. 11).
Regarding claim 3, Schadler further discloses (Figs. 11-13) wherein there are one or more mounting holes (not labeled, see Fig. 11) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 11).
	Regarding claim 6, Schadler further discloses (Figs. 11-13) an antenna (110), comprising the radiation element according to claim 1 (see Fig. 11).
	Regarding claim 7, Schadler discloses (Figs. 11-13) determining a U- or L-shape and size of a metal plate to-be-manufactured as the bandwidth extension structure based on the size of the basic radiation element and an operating band that needs to be extended ([0075]); and manufacturing the bandwidth extension structure based on the determined shape and size ([0075], shown in Fig. 11) wherein the bandwidth extension structures is configured to be mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11).

Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varnoosfaderani et al. (U.S. Patent Application No. 20180331419), hereinafter known as Varnoosfaderani.
Regarding claim 1, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100) and one or more bandwidth extension structures (500); wherein the one or more bandwidth extension structures are U-shaped or L-shaped metal plates (see Figs. 8A-8D, [0055]) and mounted on the basic radiation element (see Fig. 5) to extend the operating bandwidth of the basic radiation element ([0019],[0057], improving isolation and gain through re-radiation improves the bandwidth).
Regarding claims 2, 10, 16, and 21, Varnoosfaderani further discloses (Figs. 1-8D) wherein the bandwidth extension structure is mounted on a radiation arm (sections forming 221-1 and 220-2 are arms of the radiation element 100) of the basic radiation element (see Fig. 3).
Regarding claims 3, 17, and 22, Varnoosfaderani further discloses (Figs. 1-8D) wherein there are one or more mounting holes ([0053], mounting holes in 214 to mount 500) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 3).
Regarding claims 4 and 12, Varnoosfaderani further discloses (Figs. 1-8D) wherein the radiation element further comprises an insulation structure (530) located between the bandwidth extension 
Regarding claims 5, 8, and 13, Varnoosfaderani further discloses (Figs. 1-8D) wherein the bandwidth extension structure is U-shaped (see Fig. 8C) and a width of a U-shaped opening is based on the extended operating bandwidth (any dimension of the structure will affect the bandwidth).
Regarding claims 6, 14, 19, and 24, Varnoosfaderani further discloses (Figs. 1-8D) an antenna, comprising the radiation element according to claims 1, 9, 15, and 20  (see Figs. 1-2).
Regarding claim 7, Varnoosfaderani discloses (Figs. 1-8D) determining a U- or L-shape and size of a metal plate (see Fig. 3, [0055]) to-be-manufactured as the bandwidth extension structure (500) based on the size of the basic radiation element (100) and an operating band to be extended (see Figs. 8A-8D, [0019],[0057]); and - manufacturing the bandwidth extension structure based on the determined shape and size (see Figs. 8A-8D); wherein the bandwidth extension structure is configured to be mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]).
Regarding claim 9, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100) and one or more bandwidth extension structures (500); wherein the one or more bandwidth extension structures are U-shaped or L- shaped metal plates (see Figs. 8A-8D, [0055]) and mounted on the basic radiation element (see Fig. 3), with plastic rivets (fasteners formed of insulating materials, [0053]), to extend the operating bandwidth of the basic radiation element ([0019],[0057]).
Regarding claim 11, Varnoosfaderani further discloses (Figs. 1-8D) wherein there are one or more mounting holes on the radiation arm ([0053], mounting holes in 214 to mount 500) configured to receive the plastic rivets to fasten the bandwidth extension structure on the basic radiation element (see Fig. 3).
Regarding claim 14, Varnoosfaderani further discloses (Figs. 1-8D) an antenna, comprising the radiation element according to claim 9 (see Fig. 1).
Regarding claim 15, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100); one or more bandwidth extension structures (500), wherein the one or more bandwidth extension structures are metal plates ([0055]) with angled segments (see Figs. 8A-8D) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]); and, an insulation structure (530) comprising an insulative diaphragm ([0056]) located between the one or more bandwidth extension structures and the basic radiation element (see Fig. 3) configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0056]).
Regarding claims 18 and 23, Varnoosfaderani further discloses (Figs. 1-8D) wherein the bandwidth extension structure is U-shaped or L-shaped (see Figs. 8A-8D).
Regarding claim 20, Varnoosfaderani discloses (Figs. 1-8D) a basic radiation element (100); one or more bandwidth extension structures (500), wherein the one or more bandwidth extension structures are metal plates ([0055]) with angled segments (see Figs. 8A-8D) and mounted on the basic radiation element (see Fig. 3), with rivets (fasteners formed of insulating materials, [0053]), to extend the operating bandwidth of the basic radiation element (see Fig. 3, [0019],[0057]); and, an insulation structure (530) located between the one or more bandwidth extension structures and the basic radiation element (see Fig. 3) configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element ([0056]).
Regarding claim 25, Varnoosfaderani discloses (Figs. 1-8D) determining the shape and the size of a to-be-manufactured bandwidth extension structure based on the size of the basic radiation element and the operating band that needs to be extended ([0055],[0057]); and manufacturing the corresponding bandwidth extension structure based on the determined shape and size (see Figs. 8A-8D); .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 15-17, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schadler in view of Varnoosfaderani.
Regarding claim 9, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are U-shaped or L-shaped metal plates (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach plastic rivets.
Varnoosfaderani teaches plastic rivets as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the plastic rivets of Varnoosfaderani in the antenna apparatus of Schadler since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability. 
Regarding claim 10-11, Schadler further teaches the limitations as shown in response to claims 2 and 3.
Regarding claim 15, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are metal plates with angled segments (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach an insulation structure.
Varnoosfaderani teaches an insulation structure as shown above.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the insulation structures of Varnoosfaderani in the antenna apparatus of Schadler since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Using a securing method which minimizes the impact on the radiation performance provides improved stability.
Regarding claim 16-17, Schadler further teaches the limitations as shown in response to claims 2 and 3.
Regarding claims 20 and 25, Schadler teaches (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are metal plates with angled segments (see Fig. 11, 146 is bent) and mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]), but does not teach plastic rivets or an insulation structure.
Varnoosfaderani teaches plastic rivets and an insulation structure as shown above.

Regarding claim 21-24, Schadler further teaches the limitations as shown in response to claims 2, 3, 6, and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/Primary Examiner, Art Unit 2896